Citation Nr: 0005834	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for otitis media with 
subsequent hearing loss and tinnitus of the left ear and 
hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to May 
1976.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which held that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for otitis media with 
subsequent hearing loss and tinnitus of the left ear and 
hearing loss of the right ear.  In this regard, the Board 
notes that the August 1996 rating decision did not become 
final and remains on appeal, as the veteran submitted 
additional medical records in July 1997, within the one-year 
period to continue his appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed June 1990 rating decision denied service 
connection for otitis media with subsequent hearing loss and 
tinnitus of the left ear and hearing loss of the right ear. 

3.  Evidence added to the record since the June 1990 rating 
decision is cumulative, and when viewed in conjunction with 
the evidence previously of record, is not so significant it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the June 1990 denial of service 
connection for otitis media with subsequent hearing loss and 
tinnitus of the left ear and hearing loss of the right ear is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38  C.F.R. §§ 3.102, 3.156(a) 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran continues to maintain that because of his service 
he now suffers from otitis media with subsequent hearing loss 
and tinnitus of the left ear and hearing loss of the right 
ear.  Accordingly, a favorable determination is requested.

As a preliminary matter, the Board also notes that in 
correspondence received in October 1999, the veteran's 
representative asserted that the claim should be remanded for 
adjudication in light of Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  The Board notes that the RO decided the 
veteran's new and material evidence claim under a standard 
which has since been overruled by Hodge, supra.  However, the 
change in the law addressed the definition of "material 
evidence."  The Board does not reach the question of whether 
any additional evidence since the prior final denial is 
"material."  As such, the veteran is not prejudiced by the 
initial analysis of his new and material claim under the new 
case law by the Board.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Anglin v. West, No. 99-7019 (Fed.Cir. Feb. 15, 2000). 

A June 1990 rating decision denied service connection for the 
claimed disability.  The rating decision held that the 
veteran's left ear otitis media pre-existed service and that 
left ear hearing loss and tinnitus were considered due to the 
natural progression of such recurrent chronic ear infection.  
Service connection for otitis media of the right ear was 
denied as there was a history of this condition prior to 
service.  Service connection for right ear hearing loss was 
denied as hearing was normal on post-service VA examination.  
This decision became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  See 38 U.S.C.A. § 
7105(b)(1), (c) (West 1991); Person v. Brown, 5 Vet. App. 
449, 450 (1993).  

A final decision cannot be reopened and reconsidered by the 
Board unless new and material evidence is presented in 
connection with a request that the previously denied claim be 
reopened.  See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  When it is determined that new and 
material evidence has been submitted, the VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. App. 
283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b) (West 
1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge, 155 F.3d at 1356.  "New evidence" is that which is 
not merely cumulative of other evidence of record.  Covin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an 
injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  This presumption of soundness is 
rebutted by clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(b) (1995); Sondel v. West, 13 Vet App 213 
(1999).  

Hearing loss will be considered to be a "disability" when 
the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (1999).

Evidence considered by the June 1990 rating decision included 
the veteran's service medical records.  The report of 
examination for entrance into service, conducted in October 
1972, is negative for complaints or clinical findings of 
otitis media, tinnitus or hearing loss disability for VA 
purposes.  During service, from July 1973, the veteran 
complained of bilateral hearing loss and constant tinnitus on 
the left side.  When seen in July 1973, the veteran reported 
he had undergone tympanoplasty of the left ear in 1971 for 
chronic otitis media, left greater than right.  Examination 
at an ear, nose and throat clinic, in July 1973, revealed a 
normal right tympanic membrane with a retraction pocket, 
sclerosis and malleolus.  The left tympanic membrane was 
deformed with a perforation.  The impression was conductive 
bilateral hearing loss secondary to chronic infection.  In 
January 1974, a tube was placed in the veteran's left ear for 
active bleeding from the ear canal.  At separation, the 
veteran's left ear hearing was 80 decibels at 500 hertz, 75 
decibels at 1000 hertz, 85 decibels at 2000 hertz and 100 
decibels at 4000 hertz.  The veteran's right ear hearing was 
45 decibels at 500 hertz and 4000 hertz.  It was noted on 
physical examination the tympanic membranes were scarred.

Reports of private audiometric examination in April 1989 for 
purposes of employment demonstrated left ear hearing loss 
disability for VA purposes, and no right ear hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385 (1999).

On initial post-service VA examination in May 1990, the 
veteran complained of steady left ear tinnitus and hearing 
loss.  The impression was tinnitus of the left ear and 
history of hearing loss.  An audiogram at that time confirmed 
that the veteran did not have right ear hearing loss 
disability for VA purposes, and that he had left ear hearing 
loss disability for VA purposes.  Physical examination showed 
otorrhea on the right tympanic membrane.  The left ear had a 
hemorrhagic appearance with either a lesion or fluid behind 
the left tympanic membrane.  The examiner opined a CT scan of 
the mastoids was needed to rule out middle ear disease or 
vascular lesion.  The record does not contain a report of any 
such CT scan.

Evidence submitted since the June 1990 rating decision 
consists in part of duplicate copies of some of the veteran's 
service medical records, and 1994 private, and 1996 and 1997 
VA, treatment records pertaining to conditions other than the 
claimed disabilities.

The report of a March 1995 VA examination indicates that the 
veteran complained of left ear tinnitus.  Audiological 
testing revealed increased left ear hearing loss disability 
for VA purposes.  Hearing loss disability for VA purposes was 
not demonstrated in the right ear.  

A left exploratory tympanotomy, with revision total ossicular 
construction and replacement prosthesis was conducted in May 
1996 by VA for left ear hearing loss.  In April and May 1996, 
he was treated for left otalgia.  Right ear hearing loss 
disability for VA purposes was demonstrated on VA 
audiological evaluation in June 1996, and not on VA 
audiometric evaluation in May 1997.

In addition, June 1996 VA treatment records were submitted 
showing that the veteran complained of a popping noise in the 
left ear.  Additional VA treatment records show that in 
November 1996 the veteran reported that the popping noise in 
his left ear had stopped.  The veteran underwent a left 
myringotomy plus tympanostomy tube placement and left 
tympanotomy with PORP replacement in November 1996.  The pre-
operative and post-operative diagnosis was conductive hearing 
loss.  In April and May 1997, the veteran was treated for 
left ear otorrhea.  A May 1997 audiological evaluation found 
that the veteran's left ear tympanogram was flat.  There was 
no significant change in hearing since June 1996. 

Finally, in July 1998 the veteran submitted a statement 
asserting that his loss of hearing was the result of the 
military's failure to issue him ear plugs.  

The additional evidence submitted since the June 1990 rating 
decision is cumulative and does not address what was missing 
at the time of that decision, even when considered with the 
record as a whole.  At the time of the June 1990 RO 
determination, the clinical evidence of record established 
service entrance examination had been negative for otitis 
media, left ear tinnitus and hearing loss disability for VA 
purposes.  As such, the veteran was entitled to the 
presumption of soundness on induction as to the disabilities 
at issue.  38 C.F.R. § 3.304.  However, the presumption of 
soundness as to chronic otitis media was rebutted by clear 
and unmistakable evidence then of record of inservice 
clinical demonstration, in July 1973 of left tympanic 
deformity with perforation, and right tympanic membrane 
retraction pocket, sclerosis and malleolus, consistent with 
the veteran's reported history of preservice chronic otitis 
media requiring surgery.  Sondel v. West, 13 Vet App 213 
(1999).  Additionally, the clinical impression in July 1973 
attributed diagnosed conductive bilateral hearing loss to 
chronic infection.  The clinical evidence then of record also 
supported the RO's finding that left ear tinnitus was a 
natural residual of the pre-existing chronic otitis media.  

What was missing at the time of the June 1990 rating decision 
was competent (medical) evidence that the veteran's otitis 
media with subsequent hearing loss and tinnitus of the left 
ear and hearing loss of the right ear was incurred in or 
aggravated by his active service.  The duplicate copies of 
the veteran's service medical records are copies of evidence 
previously considered.  The private and VA records of 
treatment for conditions other than hearing loss and tinnitus 
are not material to the issue of the etiology of the 
disabilities at issue.

The 1995, 1996 and 1997 VA examination and treatment records 
for otorrhea, hearing loss and tinnitus were not previously 
of record, but as they simply address post-service status and 
treatment, many years after the veteran's service, they are 
cumulative relative to the previously established fact of the 
existence of chronic recurrent ear infection, left ear 
tinnitus and bilateral hearing loss.  They do not provide a 
nexus between his service or activity of service and his 
current complaints.  They do not show that his service 
aggravated or caused his otitis media with subsequent hearing 
loss and tinnitus of the left ear and hearing loss of the 
right ear.

The July 1998 written statement from the veteran fails to 
show that his service aggravated or caused his current 
chronic ear infections, hearing loss or tinnitus.  As a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or aggravation.  Espiritu, 2 Vet. App. 492 (1992).  
Consequently, his own assertion as to a nexus are not 
material and do not warrant reopening his claim. 

In light of the above, the Board concludes that the newly 
submitted evidence is not new, and as such, not new and 
material so as to warrant reopening the previously denied 
claim for service connection for otitis media with subsequent 
hearing loss and tinnitus of the left ear and hearing loss of 
the right ear.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for service connection 
for otitis media with subsequent hearing loss and tinnitus of 
the left ear and hearing loss of the right ear is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

